Chief Justice Sharswood
delivered the opinion of the court, November 8th 1880.
That it was the intention of the legislature that the Act of June 7th 1879 should go into effect immediately so as to include the year of its passage is, we think, very plain upon its face, as well as from a consideration of its object. This is indeed but faintly denied by the appellant, but it is- earnestly contended that it was beyond their power because they had already provided differently for that year. It is said, therefore, that- it is wanting in the uniformity required by the Constitution. But the rate provided by the Act of 1879 is uniform. How can its constitutionality be affected by the fact that the Act of 1870 made a different provision, and that one or more banks may have availed themselves of its provision by paying one per cent, on their capital to secure an exemption from all other taxation ? Those banks are not complaining. If the legislature should in the middle of a year repeal totally a tax upon any particular class of subjects, would it be any objection to the constitutionality of making such a repealing act go into effect at once that one or more persons had already paid the taxes for that year which had thus been repealed? Their objections would not be heard to prevent the exercise of the legitimate authority of. the legislature in relief of the whole community. They might have an equitable claim on the government to have the taxes thus paid refunded, but could not insist that the old tax for that year should be collected. In principle we cannot see how this differs from the case in hand.
Decree affirmed, and appeal dismissed at the costs of the appellant.